Exhibit 10.18



AMENDED AND RESTATED (4/29/02)
SENIOR OFFICER EMPLOYMENT, CHANGE IN CONTROL,
SEVERANCE AND NON-COMPETE AGREEMENT



 

WHEREAS, WISCONSIN ENERGY CORPORATION (the "Company") and RICHARD R. GRIGG (the
"Executive") entered into a Senior Officer Change in Control, Severance and
Non-Compete Agreement as of December 13, 2000 (the "Agreement"); and

WHEREAS, the Executive is currently a Vice President of the Company and
President and Chief Operating Officer of Wisconsin Electric Power Company and
Wisconsin Gas Company (Wisconsin Electric/Wisconsin Gas) and the Board of
Directors of the Company (the "Board") wishes to encourage the Executive to
continue to devote his time and attention to pursuit of Company matters without
distractions relating to his employment security; and

WHEREAS, the parties wish to amend and restate the Agreement as of May 1, 2002
in consideration of their mutual promises and the terms and conditions set forth
below;

NOW, THEREFORE, the parties agree as follows:

In consideration of the terms and conditions set forth below, the parties agree
as follows:

     

 1.  Defined Terms. All of the capitalized terms used in this Agreement are
     defined in the attached Appendix.

     

     

 2.  Purpose of Agreement. This Agreement is intended to set forth certain terms
     and conditions of the Executive's employment with the Company, to provide
     the Executive with certain minimum compensation rights in the event of his
     termination of employment under certain circumstances as set forth herein
     and to provide for a non-compete agreement from the Executive.

     

     

 3.  Employment. Effective as of the date hereof, the Executive will be named an
     Executive Vice President of the Company, in addition to his officer
     positions as President and Chief Operating Officer of Wisconsin
     Electric/Wisconsin Gas. The Executive's employment is not for any fixed
     term and the Executive remains an employee at-will. Further:

     

         
     
      a. Base Salary and Bonus Opportunity. Effective as of May 1, 2002, the
         Executive's annual base salary will be increased to an annual rate of
         $552,000 and the Executive's target bonus opportunity for 2002 under
         the Company's Short-Term Performance Plan will be fixed at 80% of such
         increased annual base salary. Effective as of January 1, 2003, the
         Executive's base salary shall be increased to an annual rate of
         $579,600 and the Executive's target bonus compensation for 2003 under
         the Company's Short-Term Performance Plan will be fixed at 80% of such
         increased base salary.
     
         
     
         
     
      b. Options. Effective as of May 1, 2002, the Executive will receive an
         option grant for 68,465 shares of the Company's common stock and on
         January 2, 2003, the Executive will receive another option grant for
         200,000 shares of the Company's common stock, with the principal terms
         of both such options to be as set forth on Exhibit A attached hereto.
     
         

     

 4.  Obligation of the Company on a Covered Termination of Employment Associated
     with a Change in Control. In the event of a Covered Termination of
     Employment Associated with a Change in Control, then the Company shall
     provide the Executive with the following compensation and benefits:

     

         
     
      a. General Compensation and Benefits. The Company shall pay the
         Executive's full salary to the Executive from the time notice of
         termination is given through the date of termination of employment at
         the rate in effect at the time such notice is given or, if higher, at
         an annual rate not less than twelve times the Executive's highest
         monthly base salary for the twelve-month period immediately preceding
         the month in which the Effective Date occurs, together with all
         compensation and benefits payable to the Executive through the date of
         termination of employment under the terms of any compensation or
         benefit plan, program or arrangement maintained by the Company during
         such period. Such payments shall be made in a lump sum not later than
         ten business days after such termination. The Company shall also pay
         the Executive's normal post-termination compensation and benefits to
         the Executive as such payments become due, except that any normal cash
         severance benefits shall be superseded and replaced entirely by the
         benefits provided under this Agreement. Such post-termination
         compensation and benefits shall be determined under, and paid in
         accordance with, the Company's retirement, insurance and other
         compensation or benefit plans, programs and arrangements most favorable
         to the Executive in effect at any time during the 180-day period
         immediately preceding the Effective Date or, if more favorable to the
         Executive, those provided generally at any time after the Effective
         Date to executives of the Company of comparable status and position to
         the Executive.
     
         
     
         
     
      b. Incentive Compensation. Notwithstanding any provision of any cash bonus
         or incentive compensation plan of the Company, the Company shall pay to
         the Executive, within ten business days after the Executive's
         termination of employment, a lump sum amount, in cash, equal to the sum
         of (i) any bonus or incentive compensation which has been allocated or
         awarded to the Executive for a fiscal year or other measuring period
         under the plan that ends prior to the date of termination of
         employment, but which has not yet been paid, and (ii) a pro rata
         portion of the Highest Bonus Amount for all uncompleted periods under
         any bonus or incentive compensation plan.
     
         
     
         
     
      c. Special Compensation. The Company shall pay to the Executive a lump sum
         equal to three times the sum of (a) the highest per annum base rate of
         salary in effect with respect to the Executive during the three-year
         period immediately prior to the termination of employment plus (b) the
         Highest Bonus Amount. Such lump sum shall be paid by the Company to the
         Executive within ten business days after the Executive's termination of
         employment, unless the provisions of Section 4(e) below apply. The
         amount of the aggregate lump sum provided by this Section 4(c), whether
         paid immediately or deferred, shall not be counted as compensation for
         purposes of any other benefit plan or program applicable to the
         Executive.
     
         
     
         
     
      d. Special Retirement Plans Lump Sum. The Company shall pay to the
         Executive an aggregate lump sum equal to the total of the amounts
         described in (a) and (b) herein. Amount (a) is a lump sum equal to the
         difference between (i) the actuarial equivalent of the benefit under
         the Company's tax-qualified pension plan, the Retirement Account Plan
         (the "Retirement Plan"), the Supplemental Executive Retirement Plan
         (the "SERP") and any applicable non-qualified pension plan letter
         agreement (the "Letter Agreement") between the Executive and the
         Company, which the Executive would receive if his employment continued
         for a three-year period following termination of employment, assuming
         that the Executive's compensation during such three-year period would
         have been equal to the Executive's salary as in effect immediately
         before the termination or, if higher, as in effect at any time during
         the 180-day period immediately preceding the termination date, and the
         Highest Bonus Amount, and (ii) the actuarial equivalent of the
         Executive's actual benefit (paid or payable) under the Retirement Plan,
         the SERP, and any Letter Agreement as of the termination date.
         Actuarial equivalency for this purpose shall be determined using an
         interest rate equal to the five-year United States Treasury note yield
         in effect on the last business day of the month prior to the date of
         termination of employment as such yield is reported in the Wall Street
         Journal or comparable publication, and the mortality table used for
         purposes of determining lump sum amounts then in use under the
         Retirement Plan. Amount (b) is a lump sum equal to the total of (i) the
         additional contributions which would have been made to the Executive's
         account under the Company's tax-qualified 401(k) plan, plus (ii) the
         additional contributions which would have been credited to the
         bookkeeping account balance of the Executive attributable to the 401(k)
         match feature of the EDCP, had the Executive continued in employment
         for a three-year period following termination of employment and
         assuming that the Executive's compensation would have been the same as
         set forth above and that the Executive had made maximum utilization of
         the pre-tax and after-tax opportunity in the qualified 401(k) plan and
         obtained the maximum matching contributions in such plan. The amount of
         the aggregate lump sum under this Section 4(d) shall be paid by the
         Company to the Executive within ten business days after the Executive's
         termination of employment, unless the provisions of Section 4(e) below
         apply. The amount of the lump sum provided by this Section 4(d) shall
         not be treated as compensation for purposes of any other benefit plan
         or program applicable to the Executive.
     
         
     
         
     
      e. Deferral Option. Notwithstanding any other provision of this Agreement,
         the Executive may file a written irrevocable deferral election form
         with the Company prior to the first date on which a Change in Control
         of the Company occurs electing to defer all or part of the special
         compensation provided by Section 4(c) and the special retirement plans
         lump sum otherwise provided for in Section 4(d). Such form shall
         irrevocably specify a method of payment for such compensation from
         among the methods allowable under the Company's Executive Deferred
         Compensation Plan (the "EDCP"). Any deferred amounts shall be credited
         with earnings in the same manner as the Interest Rate Fund provided for
         in the EDCP or any other investment alternative that may later become
         allowable under the EDCP and the EDCP provisions shall apply to
         deferrals made hereunder except that (i) any provisions for a mandatory
         lump sum payment upon a "Change in Control" as defined in the EDCP
         shall not apply to deferrals made hereunder, (ii) any amounts which
         become payable under this Section 4(e) shall be deemed for purposes of
         the EDCP to have become payable on account of the Executive's
         "retirement," and (iii) the entire amount deferred under this Section
         4(e) shall be paid in a lump sum by the Company immediately prior to
         the occurrence of a Change in Control to such grantor or "rabbi" trust
         as the Company shall have established as a vehicle to hold such amount
         pending payment, but with such trust designed so that the Executive's
         rights to payment of such benefits are no greater than those of an
         unsecured creditor.
     
         
     
         
     
      f. Welfare Benefits. Subject to Section 4(g) below, for a three-year
         period following termination of employment, the Company shall provide
         the Executive (and his family) with health, life, disability and other
         welfare benefits substantially similar to the benefits received by the
         Executive (and his family) pursuant to welfare benefit programs of the
         Company or its affiliates as in effect immediately during the 180 days
         preceding the Effective Date (or, if more favorable to the Executive,
         as in effect at any time thereafter until the termination of
         employment); provided, however, that no compensation or benefits
         provided hereunder shall be treated as compensation for purposes of any
         of the programs or shall result in the crediting of additional service
         thereunder. For purposes of determining the amount of such welfare
         benefits, any part of which shall be based on compensation, the
         Executive's compensation during the relevant three-year period shall be
         deemed to be equal to the Executive's salary as in effect immediately
         before the termination of employment or, if higher, as in effect at any
         time during the 180-day period immediately preceding the termination
         date, and the Highest Bonus Amount. To the extent that any of the
         welfare benefits covered by this Section 4(f) cannot be provided
         pursuant to the plan or program maintained by the Company or its
         affiliates, the Company shall provide such benefits outside the plan or
         program at no additional cost (including, without limitation, tax cost)
         to the Executive and his family. The Executive shall be entitled to be
         covered by a retiree medical and dental program at the end of the
         relevant three-year period, at a cost to the Executive not to exceed
         the lesser of the cost, if any, charged to other retirees or the COBRA
         continuation premium charged to terminees who elect to continue in the
         Company's health plan at their expense under applicable law. The
         Company shall become obligated to continue such benefits for the
         remainder of the Executive's life and that of his surviving spouse,
         notwithstanding any contrary provision or power of amendment or
         termination reserved to the Company in any otherwise applicable
         document.
     
         
     
         
     
      g. New Employment. If the Executive secures new employment during the
         three-year period following termination of employment, the level of any
         benefit being provided pursuant to Section 4(f) hereof shall be reduced
         to the extent that any such benefit is being provided by the
         Executive's new employer. The Executive, however, shall be under no
         obligation to seek new employment and, in any event, no other amounts
         payable pursuant to this Agreement shall be reduced or offset by any
         compensation received from new employment or by any amounts claimed to
         be owed by the Executive to the Company or its affiliates.
     
         
     
         
     
      h. Split-Dollar Life Insurance. Notwithstanding the provisions of Section
         4(f) above, the Company shall continue to make premium payments on any
         split-dollar type life insurance program in effect on the life of the
         Executive during the 180 days preceding the Effective Date (or, if more
         favorable to the Executive, as in effect at any time thereafter until
         the termination of employment), in a manner consistent with the past
         practices of the Company as to timing and amount, until each policy has
         achieved paid-up status.
     
         
     
         
     
      i. Equity Incentive Awards. Notwithstanding the provisions in any stock
         option award, restricted stock award or other equity incentive
         compensation award (the "Awards"), the Executive shall become fully
         vested in all outstanding Awards and all otherwise applicable
         restrictions shall lapse and for purposes of determining the length of
         time the Executive has to exercise rights, if applicable under any such
         Award, the Executive shall be treated as if he had retired from the
         service of the Company at or after age 55 and completion of ten years
         of service.
     
         
     
         
     
      j. Outplacement and Financial Planning. The Company shall, at its sole
         expense as incurred, provide the Executive with outplacement services,
         the scope and provider of which shall be selected by the Executive in
         his sole discretion (but at a cost to the Company of not more than
         $30,000) or, at the Executive's option, the use of office space, office
         supplies and equipment and secretarial services for a period not to
         exceed one year. The Company shall also continue to provide the
         Executive with financial planning counseling benefits through the third
         anniversary of the date of the Executive's termination of employment,
         on the same terms and conditions as were in effect immediately before
         the termination or, if more favorable, on the Effective Date.
     
         

     

 5.  Obligation of the Company on a Covered Termination of Employment Not
     Associated with a Change in Control of the Company. In the event of a
     Covered Termination of Employment Not Associated with a Change in Control
     of the Company, then the Company shall provide the Executive with the same
     compensation and benefits and subject to the same terms and conditions as
     are specified in Section 4 above, but the tax gross-up provisions of
     Section 6 hereof shall not apply. Further, the deferral election for the
     Executive described in Section 4(e) above shall apply, but only if the
     written irrevocable deferral form is filed with the Company both prior to
     the expiration of thirty days from the date this Agreement is signed by the
     Executive and prior to the Executive's termination of employment.

     

     

 6.  Certain Additional Payments by the Company.

     

     Anything in this Agreement to the contrary notwithstanding, and whether or
     not a Covered Termination of Employment occurs, in the event it shall be
     determined that any payment or distribution by the Company to or for the
     benefit of the Executive (whether paid or payable or distributed or
     distributable pursuant to the terms of this Agreement or otherwise, but
     determined without regard to any additional payments required under this
     Section 6) (a "Payment") would be subject to the excise tax imposed by
     Section 4999 of the Internal Revenue Code of 1986, as amended (the "Code")
     or any interest or penalties are incurred by the Executive with respect to
     such excise tax (such excise tax, together with any such interest and
     penalties, are hereinafter collectively referred to as the "Excise Tax"),
     then the Executive shall be entitled to receive an additional payment (a
     "Gross-Up Payment") in an amount such that after payment by the Executive
     of all taxes (including any interest or penalties imposed with respect to
     such taxes), including, without limitation, any income taxes (and any
     interest and penalties imposed with respect thereto) and Excise Tax imposed
     on the Gross-Up Payment, the Executive retains an amount of the Gross-Up
     Payment equal to the Excise Tax imposed upon the Payments.
     
     
     
     Subject to the provisions of paragraph (c) of this Section 6, all
     determinations required to be made under this Section 6, including whether
     and when a Gross-Up Payment is required and the amount of such Gross-Up
     Payment and the assumptions to be utilized in arriving at such
     determination, shall be made by a certified public accounting firm
     designated by the Executive (the "Accounting Firm"), which shall provide
     detailed supporting calculations both to the Company and the Executive
     within fifteen business days of the receipt of notice from the Executive
     that there has been a Payment, or such earlier time as is requested by the
     Company. In the event that the Accounting Firm is serving as accountant or
     auditor for the individual, entity or group effecting the Change in
     Control, the Executive shall appoint another nationally recognized
     accounting firm to make the determinations required hereunder (which
     accounting firm shall then be referred to as the Accounting Firm
     hereunder). All fees and expenses of the Accounting Firm shall be borne
     solely by the Company. Any Gross-Up Payment, as determined pursuant to this
     Section 6, shall be paid by the Company to the Executive within five days
     of the receipt of the Accounting Firm's determination. Any determination by
     the Accounting Firm shall be binding upon the Company and the Executive. As
     a result of the uncertainty in the application of Section 4999 of the Code
     at the time of the initial determination by the Accounting Firm hereunder,
     it is possible that Gross-Up Payments which will not have been made by the
     Company should have been made ("Underpayment"), consistent with the
     calculations required to be made hereunder. In the event that the Company
     exhausts its remedies pursuant to paragraph (c) of this Section 6 and the
     Executive thereafter is required to make a payment of any Excise Tax, the
     Accounting Firm shall determine the amount of the Underpayment that has
     occurred and any such Underpayment shall be promptly paid by the Company to
     or for the benefit of Executive.
     
     
     
     The Executive shall notify the Company in writing of any claim by the
     Internal Revenue Service that, if successful, would require the payment by
     the Company of the Gross-Up Payment. Such notification shall be given as
     soon as practicable but no later than ten business days after the Executive
     is informed in writing of such claim and shall apprise the Company of the
     nature of such claim and the date on which such claim is requested to be
     paid. The Executive shall not pay such claim prior to the expiration of the
     thirty-day period following the date on which he gives such notice to the
     Company (or such shorter period ending on the date that any payment of
     taxes with respect to such claim is due). If the Company notifies the
     Executive in writing prior to the expiration of such period that it desires
     to contest such claim, the Executive shall:
     
     
     
     give the Company any information reasonably requested by the Company
     relating to such claim,
     
     
     
     take such action in connection with contesting such claim as the Company
     shall reasonably request in writing from time to time, including, without
     limitation, accepting legal representation with respect to such claim by an
     attorney reasonably selected by the Company.
     
     
     
     cooperate with the Company in good faith in order effectively to contest
     such claim, and
     
     
     
     permit the Company to participate in any proceedings relating to such
     claim;
     
     
     
     provided, however, that the Company shall bear and pay directly all costs
     and expenses (including additional interest and penalties) incurred in
     connection with such contest and shall indemnify and hold the Executive
     harmless, on an after-tax basis, for any Excise Tax or income tax
     (including interest and penalties with respect thereto) imposed as a result
     of such representation and payment of costs and expenses. Without
     limitation on the foregoing provisions of this paragraph (c) of Section 6,
     the Company shall control all proceedings taken in connection with such
     contest and, at its sole option, may pursue or forego any and all
     administrative appeals, proceedings, hearings and conferences with the
     taxing authority in respect of such claim and may, at its sole option,
     either direct the Executive to pay the tax claimed and sue for a refund or
     contest the claim in any permissible manner, and the Executive agrees to
     prosecute such contest to a determination before any administrative
     tribunal, in a court of initial jurisdiction and in one or more appellate
     courts, as the Company shall determine; provided, however, that if the
     Company directs the Executive to pay such claim and sue for a refund, the
     Company shall advance the amount of such payment to the Executive, on an
     interest-free basis and shall indemnify and hold the Executive harmless, on
     an after-tax basis, from any Excise Tax or income tax (including interest
     or penalties with respect thereto) imposed with respect to such advance or
     with respect to any imputed income with respect to such advance; and
     provided, further, that any extension of the statute of limitations
     relating to payment of taxes for the taxable year of the Executive with
     respect to which such contested amount is claimed to be due is limited
     solely to such contested amount. Furthermore, the Company's control of the
     contest shall be limited to issues with respect to which a Gross-Up Payment
     would be payable hereunder and the Executive shall be entitled to settle or
     contest, as the case may be, any other issue raised by the Internal Revenue
     Service or any other taxing authority.
     
     If, after the receipt by the Executive of an amount advanced by the Company
     pursuant to paragraph (c) of this Section 6, the Executive becomes entitled
     to receive any refund with respect to such claim, the Executive shall
     (subject to the Company's complying with the requirements of paragraph (c)
     of this Section 6) promptly pay to the Company the amount of such refund
     (together with any interest paid or credited thereon after taxes applicable
     thereto). If after the receipt by the Executive of an amount advanced by
     the Company pursuant to paragraph (c) of this Section 6, a determination is
     made that the Executive shall not be entitled to any refund with respect to
     such claim and the Company does not notify the Executive in writing of its
     intent to contest such denial of refund prior to the expiration of thirty
     days after such determination, then such advance shall be forgiven and
     shall not be required to be repaid and the amount of such advance shall
     offset, to the extent thereof, the amount of Gross-Up Payment required to
     be paid.
     
     

     

 7.  Termination of Employment. The Company shall be entitled to terminate the
     Executive's employment on account of Disability pursuant to the procedures
     set forth in Section (e) of the Appendix, for Cause pursuant to the
     procedures set forth in Section (a) of the Appendix, or without Cause by
     giving written notice to the Executive of such termination. The Executive
     may terminate his employment for Good Reason by giving the Company written
     notice of the termination, setting forth in reasonable detail the specific
     conduct of the Company that constitutes Good Reason. A termination of
     employment by the Executive for Good Reason shall be effective on the fifth
     business day following the date such notice is given, unless the notice
     sets forth a later date (which date shall in no event be later than thirty
     days after the notice is given). In the event of a dispute regarding
     whether the Executive's voluntary termination qualifies as a termination
     for Good Reason, no claim by the Company that the same does not constitute
     a termination for Good Reason shall be given effect unless the Company
     establishes by clear and convincing evidence that such termination does not
     constitute a termination for Good Reason. The Executive may also terminate
     his employment without Good Reason by giving the Company written notice of
     such termination.

     

     

 8.  Special Pension Provisions. The Executive shall be eligible to participate
     in the Company's Supplemental Executive Retirement Plan (the "SERP") with
     respect to monthly benefits "A" and "B" and, notwithstanding any contrary
     provisions in the SERP, the Executive or his beneficiary will become
     entitled to monthly benefit "A" and "B" on his retirement at or after
     age 55, or in the event of his termination of service because of death or
     Disability while in the service of the Company prior to age 55.

     

     

 9.  Obligations of the Company on Termination of Employment for Death,
     Disability, for Cause or by the Executive Other than for Good Reason. If
     the Executive's employment is terminated by reason of his death or
     Disability (but not under the circumstances covered by paragraph (c)(iv) of
     the Appendix), or if such employment is terminated by the Company for Cause
     or by the Executive other than for Good Reason, the Company will pay to the
     Executive's estate or legal representative or to the Executive, as the case
     may be, all accrued but unpaid base salary and all other benefits and
     amounts which may become due in accordance with the terms of any applicable
     benefit plan, contract, agreement or practice (including pursuant to the
     SERP as modified pursuant to Section 8 above), but no other compensation or
     benefits will be paid under this Agreement.

     

     

 10. Non-Compete Agreement. In consideration of this Agreement, the Executive
     agrees that he will not, for a period of one year from the date of his or
     her termination of employment with the Company, directly or indirectly own,
     manage, operate, join, control, be employed by, or participate in the
     ownership, management, operation or control of, or be connected in any
     manner, including but not limited to, holding the position of shareholder,
     director, officer, consultant, independent contractor, executive partner,
     or investor with any "Competing Enterprise." For purposes of this
     paragraph, a "Competing Enterprise" means any entity, firm or person
     engaged in a business within the State of Wisconsin or the upper peninsula
     area of the State of Michigan (the "Territory") which is in competition
     with any of the businesses of the Company or any of its subsidiaries within
     the Territory as of the date the Executive's termination of employment, and
     whose aggregate gross revenues, calculated for the most recently completed
     fiscal year of the Competing Enterprise, derived from all such competing
     activities within the Territory during such fiscal year, equal at least 10%
     or more of such Enterprise's consolidated net revenues for such fiscal
     year. If the Executive notifies the Company in writing of any employment or
     opportunity which the Executive proposes to undertake during the one year
     non-compete period, and supplies the Company with any additional
     information which the Company may reasonably request, the Company agrees to
     promptly notify the Executive within thirty days after all information
     reasonably requested by it has been provided, whether the Company considers
     the proposed employment or opportunity to be prohibited by these provisions
     and, if so, whether the Company is willing to waive the same.
     Notwithstanding anything in this Section 10, the Executive shall not be
     prohibited from acquiring or holding up to 2% of the common stock of an
     entity that is traded on a national securities exchange or a nationally
     recognized over-the-counter market.

     

     

 11. Successors and Binding Agreements.

     

     The Company shall require any successor (whether direct or indirect, by
     purchase, merger, consolidation, reorganization or otherwise) and the
     direct and indirect parent of any such successor, to all or substantially
     all of the business and/or assets of the Company expressly to assume and to
     agree to perform this Agreement in the same manner and to the same extent
     the Company would be required to perform if no succession had taken place.
     This Agreement shall be binding upon and inure to the benefit of the
     Company and any such successor, and such successor shall thereafter be
     deemed the "Company" for the purposes of this Agreement.
     
     
     
     This Agreement shall inure to the benefit of and be enforceable by the
     Executive's respective personal or legal representative, executor,
     administrator, successor, heirs, distributees and/or legatees.
     
     
     
     Neither the Company nor the Executive may assign, transfer or delegate this
     Agreement or any rights or obligations hereunder except as expressly
     provided in this Section. Without limiting the generality of the foregoing,
     the Executive's right to receive payments hereunder shall not be assignable
     or transferable, whether by pledge, creation of a security interest or
     otherwise, other than by a transfer by will or the laws of descent and
     distribution. In the event the Executive attempts any assignment or
     transfer contrary to this Section, the Company shall have no liability to
     pay any amount so attempted to be assigned or transferred.
     
     

     

 12. Notices. All communications provided for herein shall be in writing and
     shall be deemed to have been duly given when delivered or five business
     days after having been mailed by United States registered or certified
     mail, return receipt requested, postage prepaid, addressed to the Company
     (to the attention of the Secretary of the Company) at its principal
     executive office and to the Executive at his/her principal residence, or to
     such other address as any party may have furnished to the other in writing
     in accordance herewith, except that notices of a change of address shall be
     effective only upon receipt.

     

     

 13. Governing Law. The validity, interpretation, construction and performance
     of this Agreement shall be governed by the laws of the State of Wisconsin
     without giving effect to the principles of conflict of laws of such state,
     except that Section 14 shall be construed in accordance with the Federal
     Arbitration Act if arbitration is chosen by the Executive as the method of
     dispute resolution.

     

     

 14. Settlement of Disputes; Arbitration; Attorneys' Fees. Any dispute or
     controversy arising under or in connection with this Agreement shall be
     settled, at the Executive's election, either by arbitration in Milwaukee,
     Wisconsin in accordance with the rules of the American Arbitration
     Association then in effect or by litigation; provided, however, that in the
     event of a dispute regarding whether the Executive's employment has been
     terminated for Cause or whether the Executive's voluntary termination
     qualifies as a termination for Good Reason, the evidentiary standards set
     forth in this Agreement shall apply. Judgment may be entered on the
     arbitrator's award in any court having jurisdiction. The Company agrees to
     pay, as incurred, to the fullest extent permitted by law, all legal fees
     and expenses that the Executive may reasonably incur as a result of any
     contest (regardless of outcome) by the Company, the Executive or others of
     the validity or enforceability of or liability under, or otherwise
     involving any provision of this Agreement.

     

     

 15. Validity. The invalidity or unenforceability of any provision of this
     Agreement shall not affect the validity or enforceability of any other
     provision of this Agreement which shall remain in full force and effect. If
     any provision of this Agreement shall be held invalid or unenforceable in
     part, the remaining portion of such provision, together with all other
     provisions of this Agreement, shall remain valid and enforceable and
     continue in full force and effect to the fullest extent consistent with
     law.

     

     

 16. Entire Agreement; Amendments. This Agreement constitutes the entire
     understanding and agreement of the parties with respect to the matters
     discussed herein and supersedes all other prior agreements and
     understandings, written or oral, between the parties with respect thereto.
     There are no representations, warranties or agreements of any kind relating
     thereto that are not set forth in this Agreement. This Agreement may not be
     amended or modified except by a written instrument signed by the parties
     hereto or their respective successors and legal representatives.

     

     

 17. Withholding. The Company may withhold from any amounts payable under this
     Agreement all federal, state and other taxes as shall be legally required.

     

     

 18. Certain Limitations. Nothing in this Agreement shall grant the Executive
     any right to remain an executive, director or employee of the Company or of
     any of its subsidiaries for any period of time.

     

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and date
first written above.




/s/ Richard R. Grigg                                       
Richard R. Grigg

WISCONSIN ENERGY CORPORATION


By: /s/ Richard A. Abdoo                              
Richard A. Abdoo
Chairman, President & CEO

APPENDIX



This is an appendix to the Amended and Restated Senior Officer Change in
Control, Severance and Non-Compete Agreement between WISCONSIN ENERGY
CORPORATION and RICHARD R. GRIGG dated May 1, 2002 (the "Agreement").

As used in the Agreement, the terms set forth below shall have the following
meanings:

"Cause" means:



the willful and continued failure of the Executive to substantially perform the
Executive's duties (other than failure resulting from incapacity due to physical
or mental illness), after a written demand for substantial performance is
delivered to the Executive by the Board of Directors of the Company (the
"Board"), or the Compensation Committee of the Board (the "Committee") which
specifically identifies the manner in which the Board or the Committee or the
elected officer believes that the Executive has not substantially performed the
Executive's duties, or



the willful engaging by the Executive in illegal conduct or gross misconduct
which is determined by the Board to have been materially and demonstrably
injurious to the Company. However, no act, or failure to act, on the Executive's
part shall be considered "willful" unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company.



The Executive may only be terminated for Cause if the Company gives written
notice to the Executive of its intention to terminate the Executive's employment
for Cause, setting forth in reasonable detail the specific conduct of the
Executive that it considers to constitute Cause and the specific provision(s) of
this Agreement on which it relies, and stating the date, time and place of the
Special Meeting for Cause. The "Special Meeting for Cause" means a meeting of
the Board called and held specifically for the purpose of considering the
Executive's termination for Cause, that takes place not less than ten and not
more than twenty business days after the Executive receives the notice of
termination for Cause. The Executive shall be given an opportunity, together
with counsel, to be heard at the Special Meeting for Cause. The Executive's
termination for Cause shall be effective when and if a resolution is duly
adopted by the affirmative vote of at least two-thirds (⅔) of the entire
membership of the Board, excluding employee directors, at the Special Meeting
for Cause, stating that in the good faith opinion of the Board, the Executive is
guilty of the conduct described in the notice of termination for Cause and that
conduct constitutes Cause under this Agreement. In the event of a dispute
regarding whether the Executive's employment has been terminated for Cause, no
claim by the Company that Cause exists shall be given effect unless the Company
establishes by clear and convincing evidence that Cause exists.

A "Change in Control" with respect to the Company shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:



any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 20% or more of the combined voting power of the Company's then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (a) of paragraph (iii)
below; or



the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's shareholders was approved or
recommended by a vote of at least two-thirds (⅔) of the directors then still in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or



there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than (a) a
merger or consolidation immediately following which the directors of the Company
immediately prior to such merger or consolidation continue to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (b) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its affiliates) representing
20% or more of the combined voting power of the Company's then outstanding
securities; or



the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement (or series of
related agreements) for the sale or disposition by the Company of all or
substantially all of the Company's assets, disregarding any sale or disposition
to a company, at least a majority of the directors of which were directors of
the Company immediately prior to such sale or disposition; or



the Board determines in its sole and absolute discretion that there has been a
Change in Control of the Company.



For purposes of this Change in Control definition, the terms set forth below
shall have the following meanings:

"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.

"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the company.

"Covered Termination of Employment Associated with a Change in Control" means:



a termination of employment by the Company other than because of death or
Disability and without Cause, which occurs within a period of eighteen months
following the Effective Date or,



a termination of employment by the Company other than because of death or
Disability and without Cause within a period of six months prior to the
Effective Date, and it is reasonably demonstrated by the Executive that such
termination of employment was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control or otherwise arose in
connection with or in anticipation of a Change in Control, or



a termination of employment by the Executive for Good Reason within a period of
eighteen months following the Effective Date and also within a period of twelve
months subsequent to the occurrence, without the Executive's written consent, of
any event described in Section (g) after the Effective Date, or a termination of
employment by the Executive within a period of six months prior to the Effective
Date and following the occurrence without the Executive's consent of any event
described in Section (g)(i), (iii), (v) or (vi) and it is reasonably
demonstrated by the Executive that such event occurred at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control or
otherwise arose in connection or in anticipation of a Change in Control, or



a voluntary termination of employment by the Executive without Good Reason
following completion of one year of service after a Change in Control of the
Company, provided that the voluntary termination must be effected by the
Executive within six months after the completion of that one-year of service.
Further, if the Executive gives written notice to the Company any time after a
Change in Control of the Company but before completion of one year of service
thereafter that the Executive intends to so voluntarily terminate and if the
Executive should thereafter die while in the employ of the Company or incur a
termination of employment because of Disability, in either case before
completion of such one year of service, such death or termination of employment
shall be treated as a Covered Termination Associated with a Change in Control.



If within fifteen days after the Company notifies the Executive that it is
terminating his employment for Cause or the Executive notifies the Company that
he is terminating his employment for Good Reason, the party receiving such
notice notifies the other party that a dispute exists concerning the
termination, then for purposes of this Section (c) the date of the Executive's
termination of employment shall not be deemed to have occurred until the earlier
of (i) the date that is 18 months following the Effective Date or (ii) the date
on which the dispute is finally resolved, either by mutual written agreement of
the parties or by a final judgment, order or decree of an arbitrator or a court
of competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected);
provided, however, that the date of termination shall be extended by a notice of
dispute given by the Executive only if such notice is given in good faith and
the Executive pursues the resolution of such dispute with reasonable diligence.

If a purported termination occurs prior to or following a Change in Control and
the date of termination is extended in accordance with the preceding paragraph,
the Company shall continue to pay the Executive the full compensation and
benefits as are provided in the first sentence of Section 4(a) of the Agreement
until the date of termination, as determined in accordance with the preceding
paragraph. Amounts paid under this Section (c) are in addition to all other
amounts due under the Agreement and shall not be offset against or reduce any
other amounts due under the Agreement, other than amounts due under the first
sentence of Section 4(a) of the Agreement.

"Covered Termination of Employment Not Associated with a Change in Control of
the Company" means:



a termination of employment by the Company other than because of death or
Disability and without Cause, or



a termination of employment by the Executive for Good Reason within a period of
twelve months subsequent to the occurrence, without the Executive's written
consent, of any event described in Section (g).



"Disability" means that the Executive has been unable, for a period of
180 consecutive business days, to perform the material duties of his job, as a
result of physical or mental illness or injury and that a physician selected by
the Company or its insurers and acceptable to the Executive or his legal
representative, has determined that the Executive's incapacity is total and
permanent. A termination of the Executive's employment by the Company for
Disability shall be communicated to the Executive by written notice and shall be
effective on the thirtieth day after receipt of such notice by the Executive,
unless the Executive returns to full-time performance of his duties before the
expiration of such thirty-day period.



"Effective Date" means the first date on which a Change in Control of the
Company occurs, except that if Section 5 of the Agreement applies, the term
shall mean the date immediately prior to the Executive's termination of
employment.



"Good Reason" means:



the assignment to the Executive of any duties inconsistent, in the reasonable
judgment of the Executive, with the customary duties of a President and Chief
Operating Officer of Wisconsin Electric/Wisconsin Gas and an Executive Vice
President of the Company or any other action by the Company that results in
material reduction of the Executive's duties and responsibilities, or



any failure by the Company to provide for the continuation of the Executive's
compensation (base salary and incentive compensation or bonus opportunity) and
benefits and his participation in the Company's long-term incentive plans and
programs on a basis commensurate with other senior executives of the Company, or
any reduction in the Executive's base salary or percentage of base salary
available as an incentive compensation or bonus opportunity relative to those
most favorable to the Executive in effect at any time during the 180-day period
prior to the first date on which a Change in Control of the Company occurs or to
the extent more favorable to the Executive, those in effect after such date, or
from and after the first date on which a Change in Control of the Company
occurs, a reduction in any material element of the Executive's compensation or
benefits, or



the appointment of an individual or individuals other than the Executive to
succeed Mr. Richard A. Abdoo as Chief Executive Officer of the Company.



the relocation of the Executive's principal place of employment to a location
more than 35 miles from the Executive's principal place of employment
immediately prior to the Effective Date, or



the Company's requiring the Executive to travel on Company business to a
materially greater extent than was required immediately prior to the Effective
Date, or



the failure by the Company to comply with Section 11(a) of this Agreement.



"Highest Bonus Amount" means the highest dollar bonus which would result from
three calculations, as follows: (i) the highest percentage of base salary ever
used with respect to the calculation of the Executive's bonus during the three
complete fiscal years of the Company immediately preceding the termination of
employment or, if more favorable to the Executive, during the three complete
fiscal years of the Company immediately preceding the Change in Control of the
Company, multiplied times the highest per annum base rate of salary in effect
with respect to the Executive during the three-year period immediately prior to
the termination of employment; (ii) the highest dollar bonus earned by the
Executive under any cash bonus or incentive compensation plan of the Company
during either of the three complete fiscal year periods of the Company listed in
(i) above, whichever is more favorable to the Executive; or (iii) the
Executive's bonus or incentive compensation "target" for the fiscal year in
which the termination of employment occurs.

